


Exhibit 10.5

 

[g138092ko01i001.jpg]

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is entered into
by and between Lowell Trangsrud (“Employee” or “Trangsrud”) and Ditech
Networks, Inc., as well as any of its past or present parent, subsidiary,
related, affiliated, predecessor, and/or successor corporations and entities,
insurers, officers, directors, shareholders, representatives, agents, and
employees (collectively “Company” or “Ditech”), for the following purposes and
with reference to the following facts:

 

RECITALS

 

A.            WHEREAS, Employee’s last day of employment with the Company is
effective as of January 4, 2010;

 

B.            WHEREAS, Employee and the Company desire to settle fully and
finally all differences between them, including, but in no way limited to, any
differences that might arise out of the Employee’s employment with the Company,
and the termination thereof;

 

C.            WHEREAS, without any admission of any liability, fact, allegation,
claim or defense by the parties, it is now the desire of the parties to amicably
compromise, settle and release all claims of whatever kind or description and to
effect a total resolution and compromise of all such disputes including, without
limitation, disputes constituting, relating to, or arising from Employee’s
application to, employment with, and termination from Ditech and/or any matters
encompassed by any allegations of unlawful conduct or violations of company
policy or practice;

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties do hereby agree as follows:

 

AGREEMENTS

 

1.             Denial of Liability

 

Employee expressly recognizes that this Agreement shall not in any way be
construed as an admission of any unlawful or wrongful acts whatsoever against
Employee or any other person.  Ditech, including any of its insurers, officers,
directors, shareholders, representatives, agents, and employees, specifically
denies any liability to, or wrongful acts against, Employee or any other person.

 

2.             Consideration by Ditech

 

a.             Severance Pay. In consideration of the covenants and undertakings
set forth in this Agreement, after this Agreement becomes legally effective and
enforceable as defined under Paragraph 15 herein, Ditech shall pay to Employee
the sum of One hundred thirty-three thousand two hundred and no cents
($133,200.00) (hereinafter the “Severance Amount”) no later than 14 calendar
days after the legally effective date of this Agreement or with the next
regularly scheduled payroll period after the legally effective date of this
Agreement as provided in Paragraph 16 of this Agreement.  The Severance Amount
shall be reduced by authorized deductions and deductions or withholdings
required by law.

 

b.             Continuation of Health Insurance.  Until the earlier of the date
Trangsrud finds employment providing health insurance coverage, or eight
(8) months after the effective date of his termination (the “Termination Date”),
Ditech will continue Trangsrud’s existing health coverage by paying the
Trangsrud’s COBRA premiums for that period of time. 

 

2

--------------------------------------------------------------------------------


 

Ditech’s obligation is conditioned upon Trangsrud’s continued eligibility under
COBRA and the health insurance plan, and Trangsrud having timely elected COBRA
coverage.

 

c.             Stock Options.  During Trangsrud’s employment with Company,
Company granted Trangsrud certain options to purchase shares of Company’s common
stock subject to a vesting schedule (“Options”).  If the applicable exercise
price of any Option is higher than the closing trading price of Company’s common
stock as reported on the NASDAQ Stock Market on the Termination Date
(“Underwater Options”) the Company will amend each such Underwater Option to
permit Trangsrud to exercise any vested shares subject to such Underwater
Options at any time on or before the earlier of (i) six (6) months from the date
of the Termination Date, or (ii) the expiration date of such Underwater
Options.  Should the Termination Date fall on a weekend or holiday, “closing
trading price” will be the preceding Friday’s closing price.  Except as set
forth in this Section 2(C), all Underwater Options will continue to be governed
by the applicable stock option agreements and plan documents.  Trangsrud is
advised by Company to seek independent legal advice with respect to tax issues
regarding the Underwater Options.  Company makes no representation regarding any
such tax issues.

 

d.             Retention Bonus:  Trangsrud remains entitled to the time based
cash retention bonus established by the Board of Directors on May 19, 2009 of
ninety thousand dollars and no cents ($90,000.00).  The Retention Bonus Amount
shall be reduced by authorized deductions and other deductions or withholdings
required by law.

 

e.             Additional Consideration.  Upon the Termination Date, The Company
will provide Trangsrud with a Final Severance and Release Agreement attached as
Exhibit A.  Once the Final Severance and Release Agreement becomes legally
effective, Ditech will provide Trangsrud with the following: 1)  Outplacement
Services: Outplacement Services

 

3

--------------------------------------------------------------------------------


 

with Lee Hecht Harrison.  a) The Outplacement Services will be valued at up to
three thousand five hundred ($3,500) dollars (paid directly to Lee Hecht
Harrison) and b) The Outplacement Services will also include one thousand five
hundred dollars ($1,500) to be used at Trangsrud’s discretion for outplacement
services and will either be paid directly to a provider or paid directly to
Trangsrud as income. The Outplacement Services must be initiated prior to
February 28, 2010.  2)  Additional Extension of Exercise Period for Vested,
Underwater Options:  The Company will amend each such Underwater Option to
permit Trangsrud to exercise any vested shares subject to such Underwater
Options at any time on or before the earlier of (i) twelve (12) months from the
date of the Termination Date, or (ii) the expiration date of such Underwater
Options.  Should the Termination Date fall on a weekend or holiday, “closing
trading price” will be the preceding Friday’s closing price.  Except as set
forth in this Section 2(E), all Underwater Options will continue to be governed
by the applicable stock option agreements and plan documents.  Trangsrud is
advised by Company to seek independent legal advice with respect to tax issues
regarding the Underwater Options.  Company makes no representation regarding any
such tax issues.

 

3.             Employee’s Warranty

 

Employee represents that, other than the allegations described in this
Agreement, Employee has no other pending claims, complaints, charges or appeals
against or involving Ditech, as well as any of its past or present parent,
subsidiary, related, affiliated, predecessor, and/or successor corporations and
entities, insurers, officers, managers, directors, shareholders, agents, and
employees associated with Ditech, with any state or federal court, or any local,
state, federal or administrative agency.  Employee agrees to cause to be
withdrawn any such claim, complaint or charge should one be found in fact to be
pending.  Employee further specifically represents that Employee will not in the
future file, participate in, encourage, instigate or assist in

 

4

--------------------------------------------------------------------------------


 

the prosecution of any claim, complaints, charges or in any lawsuit by any party
in any state or federal court or any proceeding before any local, state, federal
or administrative agency against Ditech or any of its past or present parent,
subsidiary, related, affiliated, predecessor, and/or successor corporations and
entities, insurers, officers, managers, directors, shareholders,
representatives, agents, and employees associated with Ditech (unless such aid
or assistance is ordered by a court or sought by a government agency) claiming
that Ditech or any of its past or present parent, subsidiary, related,
affiliated, predecessor, and/or successor corporations and entities, insurers,
officers, managers, directors, shareholders, representatives, agents, and
employees have violated any local, state or federal laws, statutes, ordinances
or regulations, or committed tortious conduct and/or violations of contractual
relationships of any kind, including, but not limited to: breach of contract or
implied contract; breach of the implied covenant of good faith and fair dealing;
inducement of breach; wrongful or unlawful discharge or demotion; violation of
public policy, retaliation; intentional or negligent infliction of emotional
distress; assault; battery; intentional or negligent misrepresentation;
conspiracy; tortious denial of a contract; interference with proprietary
interests; failure to pay wages, bonuses, benefits, vacation pay, severance pay
or other compensation of any sort; negligence; negligent hiring, retention or
supervision; defamation; unlawful effort to prevent employment; violation of
constitutional rights; discrimination or harassment on the basis of race, color,
sex, national origin, religion, age, marital status, pregnancy, disability or
medical condition; wrongful termination in violation of public policy;
retaliation; or other wrongful conduct, based upon events occurring prior to the
date this Agreement is executed by Employee.  Employee acknowledges that this
warranty is a material inducement for Ditech’s consideration described in this
Agreement.

 

5

--------------------------------------------------------------------------------


 

4.             Complete and General Release of Claims

 

a.             In consideration of the covenants and undertakings set forth in
this Agreement, Employee waives, releases and forever discharges Ditech and each
of its current and former affiliates, subsidiaries, parents, divisions,
investors, successors, insurers, predecessors and assigns, as well as each of
their respective past and present representatives, agents, directors, officers,
shareholders, partners, insurers, representatives, consultants, attorneys, and
employees, (collectively, “Ditech Releasees”), and each of them, from any and
all claims of any kind or nature, whether known or unknown or suspected or
unsuspected, which Employee now owns or holds, or has at any time before the
date this Agreement is fully executed by Employee, owned or held against any of
the Ditech Releasees, and each of them.  In addition, Employee acknowledges that
Employee has received the entirety of all wages, sums, and other monies that
were ever due to Employee by Ditech or any of the Ditech Releasees.

 

b.             The phrase “any and all claims” as used in this Agreement
includes, but is not limited to, all claims, demands, causes of action,
complaints, or actions of any kind, whether known or unknown, anticipated or
unanticipated, suspected or unsuspected, past or present, contingent or fixed
including, but not limited to: (i) any and all claims constituting, relating to,
or arising out of Employee’s employment with Ditech, including any charges or
complaints filed with any administrative agency, including, without limitation,
the U.S. Equal Employment Opportunity Commission or the Department of Fair
Employment and Housing; (ii) any and all claims based on tort or contract;
(iii) any and all claims arising under federal, state or local law or statute,
including, but not limited to any and all claims of age discrimination arising
under the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e,
et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., the Family and Medical Leave Act
of 1993, 29 U.S.C., § 2601, et seq., the

 

6

--------------------------------------------------------------------------------


 

United States Constitution, the Employee Retirement Income Security Act of 1974,
29 U.S.C., § 1001, et seq., and any other federal, state or local fair
employment practices or civil rights law, ordinance, regulation, executive order
and/or other law or regulation governing the terms and conditions of employment;
(iv) any and all claims arising out of, related to or connected with the
application to, employment of, or termination of Employee by Ditech, the terms
and conditions of Employee’s employment, the termination of such employment,
and/or the failure to employ Employee in the future, and any employment
practice, procedure, policy or decision of, or omission or action taken by, the
Ditech Releasees, and each of them, including, but not limited to, any claims
for wrongful discharge, retaliation, misrepresentation, defamation, harassment,
denial of promotion, fraud, fraudulent inducement, emotional distress, or
negligent hiring or retention; and (v) any and all claims arising out of,
related to, or connected with any legal restrictions on Ditech’s right to
terminate Employee’s employment, and whether for compensatory, punitive,
equitable or other relief, including attorneys’ fees, all to the fullest extent
permitted by law.

 

5.             Waiver of California Civil Code Section 1542

 

Employee does hereby, and for his heirs, legal representatives, agents,
successors-in-interest and assigns, expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of California or any
other state laws, and does so understanding and acknowledging the significance
and consequences of such specific waiver of Section 1542.  Employee acknowledges
that he is being represented in this matter by counsel, and acknowledges that he
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

 

7

--------------------------------------------------------------------------------


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Employee
expressly acknowledges that this Agreement is also intended to include in its
effect, without limitation, all claims which he does not know or expect to exist
in his favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such claim or claims.

 

6.             No Assignment or Transfer of Released Matters

 

Employee represents and warrants that Employee has full and exclusive authority
to release and discharge those matters released by this Agreement and that no
portion of any of the matters released pursuant to Paragraph 4 above has been
assigned or transferred to any other person, firm or corporation who is not a
party to this Agreement, in any manner, including by way of subrogation or
operation of law or otherwise.  If any claim, action, demand, or suit should be
made or instituted against any of the mutual released parties because of any
such purported assignment, subrogation, or transfer, each party agrees to
indemnify and hold harmless the other released part(ies) against such claim,
action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

 

8

--------------------------------------------------------------------------------


 

7.             Non-Solicitation

 

Non-Solicitation of Employees: In consideration of the Severance Amount provided
in paragraph 2 of this Agreement, Employee agrees that for a period of one year
after the effective date of this Agreement, he will not, directly or indirectly,
induce, solicit, recruit or encourage any employee of Company to leave the
employ of Company, which means that he/she will not: (i) disclose to any third
party the names, backgrounds or qualifications of any employees or otherwise
identify them as potential candidates for employment; or (ii) personally or
through any other person approach, recruit, interview or otherwise solicit
employees to work for Employee or any other employer as an employee, agent, or
independent contractor.

 

8.             Confidentiality

 

Employee represents and warrants that, with the exception of Employee’s
immediate family, Employee shall not disclose, disseminate and/or publicize, or
cause or permit to be disclosed, disseminated or publicized, directly or
indirectly, specifically or generally, to any person, corporation, association,
agency or entity any of the events (including any negotiations) which led to the
execution of this Agreement and the execution and the terms and conditions of
this Agreement, except (i) that Employee may reveal to Employee’s attorneys
and/or accountants such information but only to the extent such a disclosure is
necessary to assist and give Employee appropriate legal and/or financial advice,
or (ii) to the extent that Employee must comply with, or respond to, a valid
order, demand or regulation by a court or an administrative or governmental
agency.

 

9.             Non-Disclosure of Confidential Information

 

a.             Confidential Information:  Employee understands and agrees that
while employed by Ditech, Employee may have had access to, learned of, acquired
or otherwise

 

9

--------------------------------------------------------------------------------


 

became informed of Ditech’s proprietary and/or confidential information that is
not generally known to the public or the competitors of Ditech, including
without limitation, Company information regarding (i) marketing, development,
financial and sales data and strategies, including any contained in any Company
computer systems, (ii) lists of any customers, suppliers, employees or agents,
(iii) any business, marketing or sales reports, plans, or similar analysis,
(iv) terms of any contracts or agreements with any customers, suppliers,
employees or agents, (v) pricing and other financial information, (vi) methods
of operating any of its businesses, (vii) volumes of business and profit
margins, (viii) technical, technological and production know-how, (ix) future
plans and methods of doing business, (x) products, inventions, applications,
designs, programs, patents and other processes or documentation, whether
developed or in development, (xi) policies and procedures relating to its
customers, suppliers, employees or agents; (xii) Company customers’ contact
information, volumes of business and profit margins, business operations and
methods, preferences and special needs, pricings and other financial
information, and terms of any contracts or agreements with the Company;
(xiii) Company employees’ salaries, commissions and other benefits, levels of
knowledge, performance, experience and expertise,  strengths and weaknesses, and
special talents; and, (xiv) all non-public personal, financial and/or health
information regarding employees, agents, clients or other individuals otherwise
associated with Ditech (collectively “Confidential Information”).

 

b.             Non-Disclosure:  Employee understands and agrees that such
Confidential Information constitutes private information subject to privacy
rights under the California Constitution, and/or other applicable statutes,
rules and the common law.  Ditech’s Confidential Information is a competitive
asset of Ditech that is and shall remain the exclusive property of the Company
and, to that end, Employee covenants and warrants that Employee shall never
directly or indirectly make known, divulge, reveal, furnish, make available,
disclose, or

 

10

--------------------------------------------------------------------------------


 

use any Confidential Information until and unless any such Confidential
Information shall have become, through no fault of Employee, generally known to
the public.

 

c.             Obligations:  Employee understands and agrees that Employee’s
obligations of confidentiality hereunder are in addition to, and not in
limitation of or preemption of, all other obligations of confidentiality
Employee has to the Company as established in the “Employee Invention Assignment
and Confidentiality Agreement” signed by Trangsrud and effective July 9, 2001.

 

10.                               Return of Company Property and Confidential
Information

 

Employee represents and warrants that Employee has returned to Ditech, and does
not have in Employee’s possession, any and all Company property and Confidential
Information (defined above in Paragraph 9) which were provided to Employee by
Ditech or were otherwise in Employee’s possession, custody or control as a
result of Employee’s employment with Ditech.  Company property includes the
original and all copies of any documents, photographs, mechanical or electronic
recordings, audio and video tape recordings, computer disks or printouts,
reports, drafts, memoranda, notes, correspondence, analysis, calendars,
appointment books, and all other writings or recordings of any means, that
constitute, contain, concern or relate to any Confidential Information,
including without limitation all documents Employee produced to Ditech with
respect to Employee’s allegations.

 

11.          Non-Disparagement

 

Employee and Ditech agree to not make any negative, disparaging, detrimental or
derogatory comments to any third party concerning one another, or any of their
current and

 

11

--------------------------------------------------------------------------------

 

former officers, directors, managers, employees or agents, or concerning its or
their products, methods of doing business, or employment practices.

 

12.          No Cooperation Regarding Other Potential Claims

 

Employee shall not assist or aid any person, corporation, firm, partnership, or
other entity, with any legal action, legal proceeding, or litigation against
Ditech, unless such aid or assistance is ordered by a court or sought by a
government agency or by compulsory legal process.  Employee also shall not
(either orally or in writing, or in any other manner whatsoever) voluntarily
initiate communications with, or respond to communications from, any person,
corporation, partnership, or other entity, about any action, cause of action, or
other matter against Ditech, unless such aid or assistance is ordered by a court
or sought by a government agency or by compulsory legal process.  In the event
such assistance, aid or communication is legally compelled, Employee shall
immediately provide Ditech copies thereof and all relevant information available
to Employee including copies of all relevant, non-privileged documents to permit
Ditech to intervene to quash, narrow, or otherwise limit the scope of the order
or legal process.  Employee shall not respond to the order or legal process or
communicate with third parties regarding matters addressed by the order or legal
process until the date prescribed for performance or, if Ditech has made
opposition, until the court or agency has ruled on Ditech’s opposition and
Ditech has exhausted and waived all opportunities for appeal.

 

13.          Remedies for Breach of this Agreement

 

If Employee breaches paragraphs 8, 9, 10, 11 and/or 12 of this Agreement, then
Ditech shall have, in addition to and without limiting any other remedy or right
it may have at law or in equity, the right to a temporary and permanent
injunction restraining any such breach,

 

12

--------------------------------------------------------------------------------


 

without any bond or security being required.  In any such proceeding, Employee
shall waive any defense that the Company has an adequate remedy at law or that
the injury suffered as a consequence of such breach is not irreparable.

 

14.          Review and Consideration of Agreement

 

Employee understands that Employee has been given a period of 21 days to review
and consider this Agreement before signing it.  Employee further understands
that Employee may use as much, or as little, of this 21-day period as Employee
wishes prior to signing this Agreement.

 

15.          Right to Revoke Agreement

 

Employee may revoke this Agreement within seven (7) calendar days following
Employee’s execution of this Agreement.  Revocation may be made only by
delivering a written notice of revocation to John C. Fox, Esq., counsel for
Ditech, at MANATT, PHELPS & PHILLIPS, LLP, 1001 Page Mill Road, Building 2, Palo
Alto, CA 94304.  This Agreement shall become legally effective and enforceable
after the expiration of the seven-day revocation period.  However, if Employee
revokes this Agreement within the seven-day revocation period, the Agreement
shall not be effective or enforceable and Employee shall not receive the payment
or benefits described in this Agreement, including that which is set forth in
Paragraph 2 above.

 

16.          Older Worker Benefit Protection Act

 

To comply with the Older Worker Benefit Protection Act of 1990 (“OWBPA”),
Employee has been advised of Employee’s right to consult an attorney and of the
legal requirements of OWBPA, including Employee’s right to consider this
Agreement for up to 21

 

13

--------------------------------------------------------------------------------


 

days before signing and Employee’s right to revoke the Agreement within seven
days after signing it, and fully incorporates the legal requirements by
reference into this Agreement.

 

17.          Miscellaneous Provisions

 

a.             Governing Law

 

This Agreement shall be governed by the laws of the State of California, both
procedural and substantive, without regard to its conflict of law provisions.

 

b.             Attorneys’ Fees and Costs

 

Except as provided herein, each party shall bear its own attorneys’ fees and
costs.  In the event of any dispute arising out of this Agreement, the
prevailing party shall be entitled to recover all of their costs and reasonable
attorneys’ fees.

 

c.             Joint Preparation of Agreement

 

The parties have cooperated in the preparation of this Agreement and, hence, it
shall not be interpreted or construed against or in favor of any party by virtue
of the identity, interest or affiliation of its preparer.

 

d.             Severability

 

In the event that any portion of this Agreement shall be held to be void,
voidable, illegal or unenforceable, the remaining portions shall remain in force
and effect.

 

e.             Entire and Final Agreement; No Modification

 

This Agreement is the entire agreement between Employee and Ditech and they
supersede any previous negotiations, agreements and understandings concerning
the subject matters of this Agreement.  This Agreement is intended to be and is
final and binding, regardless of any claims of misrepresentation, concealment of
fact, or mistake of law or fact.  Employee and Ditech acknowledge that
Employee/Ditech has not relied on any oral or written

 

14

--------------------------------------------------------------------------------


 

representation by the other parties to induce the other to sign this Agreement,
other than the terms of this Agreement.  No modifications of this Agreement can
be made except in writing signed by Employee and an authorized representative of
Ditech.

 

f.              Execution and Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed
the original, all of which together shall constitute one and the same
instrument.  A faxed copy shall be deemed as an original, but the parties agree
to forward a hard copy of their respective signatures to the other party
promptly thereafter.

 

EACH PARTY ACKNOWLEDGES THAT EMPLOYEE OR DITECH HAS BEEN PROVIDED WITH
SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER THIS AGREEMENT AND TIME TO CONSULT
WITH COUNSEL.  EACH PARTY ACKNOWLEDGES AND REPRESENTS THAT EMPLOYEE AND DITECH
ENTER INTO THIS AGREEMENT FREELY, KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION
AND BASED ON EMPLOYEE’S OR DITECH’S OWN JUDGMENT AND NOT RELIANCE UPON ANY
REPRESENTATION OR PROMISES MADE BY ANY OTHER PARTY.

 

 

DATED: November 16, 2009

/s/ Lowell Trangsrud

 

Lowell Trangsrud

 

 

 

 

DATED: November 13, 2009

/s/ Todd Simpson

 

Todd Simpson

President & CEO

On Behalf of Ditech Networks

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FINAL SEVERANCE AND RELEASE AGREEMENT

 

For the period of November 16, 2009 through January 4, 2010, Trangsrud and
Ditech agree to the same terms and conditions as described in the CONFIDENTIAL
SEVERANCE AND RELEASE AGREEMENT dated November 16, 2009.

 

In exchange for this FINAL SEVERANCE AND RELEASE AGREEMENT, upon the legally
effective date of this agreement, Trangsrud will receive the consideration
outlined in Section 2(E).

 

EACH PARTY ACKNOWLEDGES THAT EMPLOYEE OR DITECH HAS BEEN PROVIDED WITH
SUFFICIENT TIME AND OPPORTUNITY TO CONSIDER THIS AGREEMENT AND TIME TO CONSULT
WITH COUNSEL.  EACH PARTY ACKNOWLEDGES AND REPRESENTS THAT EMPLOYEE AND DITECH
ENTER INTO THIS AGREEMENT FREELY, KNOWINGLY, VOLUNTARILY AND WITHOUT COERCION
AND BASED ON EMPLOYEE’S OR DITECH’S OWN JUDGMENT AND NOT RELIANCE UPON ANY
REPRESENTATION OR PROMISES MADE BY ANY OTHER PARTY.

 

 

DATED: January 4, 2010

/s/ Lowell Trangsrud

 

Lowell Trangsrud

 

 

 

 

DATED: January 4, 2010

/s/ Todd Simpson

 

Todd Simpson

President & CEO

On Behalf of Ditech Networks

 

16

--------------------------------------------------------------------------------
